The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to applicant’s arguments filed on 05/25/2022.
Status of claims
Claims 1-20 are pending. Claims 1-20 are allowed.
Terminal Disclaimer

The terminal disclaimer filed on 05/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent application No. 17/491,184 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Previously Presented) A non-transitory computer-readable medium embodying a program executable in at least one computing device, the program, when executed by the at least one computing device, causing the at least one computing device to at least: receive a request for an identity assertion from an email client, the request being generated in response to a redirection received in the email client from an authentication server; in response to determining that a mobile device executing the email client is unauthenticated, send to the mobile device a response to the request indicating that the mobile device is unauthorized to access the email service; identify a device certificate signature associated with the mobile device, the device certificate signature generated from a device certificate used to secure network traffic between the mobile device and at least one computing device, wherein the certificate is provided to the client device upon enrollment of the client device with a device management service; determine that the device certificate is unexpired and unrevoked; determine that the mobile device is authorized to access the email service of the user based upon the device certificate signature; and in response to determining that the device certificate signature is unexpired and unrevoked and that the mobile device is authorized to access the email service, send the identity assertion to the email client.  


2 [[1]]. (Currently amended) The non-transitory computer-readable medium of claim 1, 

3 [[2]]. (Currently amended) The non-transitory computer-readable medium of claim 1, wherein an operating system of the mobile device is Android.  

4 [[3]]. (Currently amended) The non-transitory computer-readable medium of claim 1, device by a management service upon enrollment of the mobile device with the management service as a managed device.  

5 [[4]]. (Currently amended) The non-transitory computer-readable medium of claim [[3]] 4, wherein the device certificate is installed as a portion of a single sign-on profile installed by the management service on the mobile device.  

6 [[5]]. (Currently amended) The non-transitory computer-readable medium of claim [[3]] 4, wherein the device certificate is associated with a virtual private network (VPN) client installed on the mobile device.  

7 [[6]]. (Currently amended) The non-transitory computer-readable medium of claim 4, 

8 [[7]]. (Currently amended) A system, comprising: at least one computing device; and an identity provider service executable by the at least one computing device, the identity provider service configured to cause the at least one computing device to at least: receive a request for an identity assertion from an email client, the request being generated in response to a redirection received in the email client from an authentication server; in response to determining that a mobile device executing the email client is unauthenticated, send to the mobile device a response to the request indicating that the mobile device is unauthorized to access the email service; identify a device certificate signature associated with the mobile device, the device certificate signature generated from a device certificate used to secure network traffic between the mobile device and at least one computing device, wherein the certificate is provided to the client device upon enrollment of the client device with a device management service; determine that the device certificate is unexpired and unrevoked; determine that the mobile device is authorized to access the email service of the user based upon the device certificate signature; and in response to determining that the device certificate signature is unexpired and unrevoked and that the mobile device is authorized to access the email service, send the identity assertion to the email client.  


9 [[8]]. (Currently amended) The system of claim [[7]] 8, wherein the response indicating that the mobile device is unauthorized to access the email service of the user comprises a security assertion markup language (SAML) redirection.  

10 [[9]]. (Currently amended) The system of claim [[8]] 9, wherein an operating system of the mobile device is Android.  

11 [[10]]. (Currently amended) The system of claim [[7]] 8, wherein the device certificate installed on the mobile device by a management service upon enrollment of the mobile device with the management service as a managed device.  
12 [[11]]. (Currently amended) The system of claim 11 [[10]], wherein the device certificate is installed as a portion of a single sign-on profile installed by the management service on the mobile device.  

13 [[12]]. (Currently amended) The system of claim 11 [[10]], wherein the certificate is installed with a virtual private network (VPN) client installed by the management service on the mobile device.  

14 [[13]]. (Currently amended) The system of claim [[7]] 8, wherein the identity provider determines that the mobile device is authorized to access the email service of the user by determining that the mobile device complies with at least one compliance rule or whether the mobile device is enrolled as a managed device with a management service.  

15 [[14]]. (Currently amended) A method, comprising: receiving, in at least one computing device, a request for an identity assertion from an email client, the request being generated in response to a redirection received in the email client from an authentication server; in response to determining that a mobile device executing the email client is unauthenticated, sending to the mobile device a response to the request indicating that the mobile device is unauthorized to access the email service; identifying a device certificate signature associated with the mobile device, the device certificate signature generated from a device certificate used to secure network traffic between the mobile device and at least one computing device, wherein the certificate is provided to the client device upon enrollment of the client device with a device management service; determining that the device certificate is unexpired and unrevoked; determining that the mobile device is authorized to access the email service of the user based upon the device certificate signature; and in response to determining that the device certificate signature is unexpired and unrevoked and that the mobile device is authorized to access the email service, send the identity assertion to the email client.  

16 [[15]]. (Currently amended) The method of claim [[14]] 15, wherein the response indicating that the mobile device is unauthorized to access the email service of the user comprises a security assertion markup language (SAML) redirection.  


17 [[16]]. (Currently amended) The method of claim [[15]] 16, wherein an operating system of the mobile device is Android.  

18 [[17]]. (Currently amended) The method of claim [[14]] 15, wherein the device certificate is installed as a portion of a single sign-on profile installed by a management service on the mobile device.  

19 [[18]]. (Currently amended) The method of claim [[17]] 18, wherein the certificate is installed as a portion of a single sign-on profile installed by the management service on the mobile device.  

20 [[19]]. (Currently amended) The method of claim [[17]] 18, wherein the certificate is installed with a virtual private network (VPN) client installed by the management service on the mobile device.

 REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “sending response to a mobile device in response to determining that a mobile device executing email client is unauthenticated to request indicating that the mobile device is unauthorized to access email service. Device certificate signature associated with the mobile device is identified, where the device certificate signature generated from a device certificate used to secure network traffic between mobile devices at a computing device. Determination is made to check whether the device certificate is unexpired and unrevoked. Determination is made to check whether the mobile device is authorized to access the email service of a user based on the device certificate signature. Identity assertion is sent to the email client in response to determining that the device certificate signature is unexpired and unrevoked and that the mobile device is authorized to access the email service.”; in combination with all the elements of each independent claim as amended by Applicant on 05/25/2022. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANS DESROSIERS/Primary Examiner, Art Unit 2491